Title: James Madison to James Hamilton, Jr., 13 December 1828
From: Madison, James
To: Hamilton, James Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Decr. 13. 1828
                            
                        
                        
                        I have duly recd. the copy of your speech on the 28th. of Ocr. last; for which I am indebted to your
                            politeness & tender my acknowledgments.
                        I join very sincerely in all the praise which has been bestowed on the intellectual power &
                            impressive eloquence by which it is distinguished But I am constrained to mingle with this just tribute, the remark that
                            it comprizes doctrines in which I can not concur, & an indulgence of feelings which I can not but lament.
                        As you appear to attach much importance to the Virga. & Kentucky proceedings, occasioned by the Alien
                            & Sedition Acts, & may not possess them in the most convenient form; possibly, not have seen them in an
                            entire State, I ask the favor of you to accept the pamphlet Edition of them herewith inclosed: assuring you at the same
                            time of my best wishes that the talents & virtues of which you enjoy the high reputation, may ever be exerted in
                            ways as really, as I am persuaded they will be, intentionally, conducive to the good of our Country & the cause of
                            Liberty
                        I must intreat you, Sir, to grant to the freedom used in what I have said, the excuse which I fear it may need;
                            and to regard the motives to it as in perfect accordance with the cordial respects & salutations which I pray you
                            to accept
                        
                            
                                
                            
                        
                    